Citation Nr: 0313649	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-10 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to February 
1946.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2001, the 
Board remanded this case in order to obtain additional 
evidence.  The requested development has been completed, and 
the case is again before the Board for appellate 
consideration.

A hearing was held before the undersigned Veterans Law Judge, 
by means of video teleconferencing, in February 2001.


FINDINGS OF FACT

1.  Bilateral, sensorineural hearing loss was not manifested 
during active service, and is first shown many years 
subsequent to separation therefrom.

2.  Bilateral, sensorineural hearing loss is not shown to be 
related to the veteran's active service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
several supplemental statements of the case issued in the 
development of this appeal.  In addition, the RO, in February 
2002, advised him that he was to notify VA of any evidence he 
wanted VA to consider, the information he needed to furnish 
so that VA could seek those records, and the steps VA would 
undertake to obtain any such evidence.  The Board accordingly 


finds that he was advised as to what evidence was needed to 
establish entitlement to the benefits sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been furnished with a VA examination in the course of this 
appeal that specifically addressed the issue before the Board 
at this time.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, 


was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted on a presumptive basis for certain chronic 
disabilities when that disability is manifested to a 
compensable degree within a year after separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2002).  One such 
classification of disability is organic disease of the 
nervous system, which includes sensorineural hearing loss.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

The veteran's service medical records include the reports of 
various examinations that show that his conversational 
hearing was found on every occasion to be 30/30 for each ear; 
the report of his separation medical examination indicates 
such test results.  These records do not show any diagnoses 
or findings of hearing impairment, or complaints thereof.

The medical evidence, in fact, first indicates the presence 
of hearing loss in June 1985.  A statement from a private 
physician dated in that month reflects a diagnosis of 
bilateral, moderate to severe, sensorineural hearing loss, 
with very poor discrimination.  While the accompanying 
audiometric test report shows that the veteran appeared to 
have hearing impairment at that time of such severity as to 
constitute a disability for VA benefits purposes (see 
38 C.F.R. § 3.385), it must be pointed out that these records 
are dated almost 40 years subsequent to his separation from 
service.  The evidence does not show that a diagnosis of 
bilateral sensorineural 


hearing loss had been rendered prior to June 1985.  It must 
also be noted that the June 1985 statement and accompanying 
report do not show that the hearing loss identified at that 
time was attributed to the veteran's active service.

Similarly, reports of private audiometric examinations dated 
between 1998 and 2000 do not indicate that the hearing loss 
shown at that time was deemed to be related to the veteran's 
service.  In a February 2001 statement, a private physician 
noted only that "[i]t is difficult to determine the cause of 
this hearing loss.  It may or may not be related to his 
activity in the service."  

The report of a VA audiological examination conducted in 
December 2001 shows that the veteran's hearing loss was 
unequivocally found not to be related to his active service, 
that it was "[t]he examiner's opinion that it is less likely 
as not that the hearing loss is a residue of prolonged noise 
exposure in service."  The report shows that the examiner 
based his conclusion on his review of all of the evidence of 
record, to include the reports of the private audiometric 
evaluations and statements from family members, 
acquaintances, and fellow former servicemen.  The examiner 
noted the evidence that was favorable to the veteran, such as 
his claim that he purchased a hearing aid of a specific make 
and model that was common in the 1960s and 1970s, and lay 
statements to the effect that the veteran exhibited a 
noticeable hearing loss during or shortly after service.  The 
examiner also indicated that he accepted as fact that the 
veteran had been exposed to noise during service.  It must be 
emphasized, however, that the examiner nonetheless concluded 
that the veteran's hearing loss was "less likely than not" 
due to service, based on other evidence, such as the fact 
that the statements by the veteran's private physicians did 
not include evidence or reports that tests had been conducted 
to rule out other etiological factors that could have caused 
the veteran's hearing loss, and the absence of inservice 
evidence demonstrating the presence of hearing problems 
during the veteran's active duty.



However, a statement from a private physician, dated in July 
2002, shows that the veteran's hearing loss was in fact 
deemed to be related to his active service.  That physician 
indicated that he had "reviewed his records thoroughly"; 
the physician also noted that he had been a physician in the 
military for approximately eight years, and that many of the 
soldiers under his care reported having hearing loss even 
after relatively short exposures to intense artillery 
gunfire.  The statement reflects a conclusion by the 
physician that, "[a]fter evaluating the facts that are known 
about [the veteran's] case and care and examining him, it is 
more likely as not that [the veteran's] hearing loss is a 
result of his exposure to artillery fire during his years of 
military service."

While the Board does not discount this statement, it 
nonetheless does not find that it provides a basis for 
concluding that service connection for hearing loss can be 
awarded.  While this physician indicates that he reviewed the 
veteran's records, he is not specific as to which of the 
veteran's records he had access; he does not, for instance, 
reference the veteran's service medical records, or discuss 
the fact that those records do not indicate the presence of 
any hearing impairment.  In addition, this physician's 
finding that, since many soldiers experience hearing loss 
after brief exposure to artillery gunfire, the veteran's 
hearing loss is likewise attributable to such exposure, 
appears based on conjecture and not on any particular 
application of the facts in this case.  In contrast, the 
December 2001 VA examination report shows that the examining 
physician's review of records included the veteran's service 
medical records, and that the examiner specifically rejected 
any etiological relationship between inservice noise exposure 
and the veteran's hearing impairment, based on consideration 
of the specific facts in the case.  The Board accordingly 
finds that the report of the December 2001 VA examination is 
more probative than the July 2002 statement from the private 
physician, and that the December 2001 VA examination report, 
when considered in conjunction with the 


entire evidentiary record, leads the Board to conclude that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for hearing loss.  
That claim, accordingly, fails.


ORDER

Service connection for hearing loss is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

